Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed April 18, 2022, has been considered.
ALLOWANCE
Claims 1-20, filed April 18, 2022 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of 
    PNG
    media_image1.png
    335
    654
    media_image1.png
    Greyscale
 as set forth in claims 1, 9, and 15.
The closest prior art of record, Lindh et al., does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, newly cited Valsan et al. discloses [0005] the present invention comprises the steps of receiving a corpus containing a certain number of documents, assigning weights to terms of a predetermined term set, which weights are descriptive for the global importance of a term with respect to said corpus, determining a global ranking order of at least part of said terms with respect to said weights, deriving a key term vector for each of said documents, which key term vector contains the number of occurrences of each of at least part of said terms, said number of occurrences being ordered according to said global ranking order, and assigning at least one domain to at least one of said docu­ments using said respective key term vector or a respective transformed key term vector. 
[0006] This means, a main idea of the invention is to determine terms, e.g. words, which are important with respect to the entire corpus and then use these important terms in order to derive a key term vector for each document, which key term vector can then be used in order to cluster the corpus. Clustering can mean, for example, to determine documents within the corpus containing the same topic or domain.  Valsan does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
Newly cited Lv et al. discloses both relevance and novelty signals can only model the word overlap between two articles s and d; they essentially measure the size of overlap, i.e. |s∩d|, as shown in Figure 1 (page 59-60). 
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152